Citation Nr: 0201893	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  97-17 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Douglas C. Lehman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active duty from February 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

In June 1998, the Board denied service connection for 
hypertension on the basis that the claim was not well 
grounded.  In May 1999, pursuant to a Joint Motion for 
Remand, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's June 1998 decision.  In 
June 2000, the Board Remanded the case to afford the veteran 
a hearing before a Board Member.  In August 2001, a hearing 
was held before Gary L. Gick, who is the Board member making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
Supp. 2001).  The issues were fully explained and the 
submission of additional evidence was suggested.  Cf. 
38 C.F.R. § 3.103(c)(2) (2001).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the changes in the law and regulations brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law and regulations.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The available service medical records contain a pre-induction 
examination report indicating a blood pressure reading of 
150/86 prior to the veteran's entry into service; a report 
that indicated that the veteran was being seen for 
questionable "heart trouble," with a blood pressure reading 
of 150/90 in September 1945; a report of physical examination 
of January 1946 containing a blood pressure reading of 
120/80; another treatment report indicating that the veteran 
was being medicated with adrenalin; and a chest X-ray report 
indicating a negative result.  The first medical evidence 
indicating a diagnosis of either high blood pressure or 
hypertension occurred between 1952 and 1965, with no specific 
date provided, and the first medical record actually showing 
a diagnosis of hypertension was in 1976. None of this 
evidence, however, contains a medical opinion relating any 
high blood pressure or hypertension to the veteran's military 
service.

Under regulations effective January 12, 1998, hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater.  38 C.F.R. § 4.104, Code 7101, Note (1) 
(2001).  The veteran asserts that the elevated reading in 
service, along with his description of symptoms, is evidence 
that hypertension began in service.  Under these 
circumstances, and considering the new provisions of VCAA, 
the RO should obtain a medical opinion as to whether 
hypertension began in service.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §3.159(c)(4)).  

VCAA requires VA to notify the claimant of the evidence 
required to support his claim.  38 U.S.C.A. § 5103(a) (West 
Supp. 2001).  The veteran and his representative are hereby 
notified of the need for competent medical evidence to 
establish a connection between the current hypertension and 
disease or injury in service.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(a)).  See also Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Layno v. Brown, 6 Vet. App. 465, 469, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).  

Service connection is currently in effect for duodenal ulcer 
rated 60 percent disabling, and for a skin disorder rated 10 
percent disabling.  At the hearing in August 2001, the 
veteran stated that he experienced psychiatric problems 
during his military service which led to his ulcers.  
Statements from two private physicians are to the effect that 
the veteran has PTSD and depression as the result of his 
World War II experiences and that these psychiatric disorders 
have contributed to cause hypertension.  Service connection 
has not been established for PTSD or any other psychiatric 
disability.  These medical statements raise such a claim.  
They also raise an inextricably intertwined claim of service 
connection for hypertension as secondary to a psychiatric 
disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In Allen v. Brown, 7 Vet. App. 439, 448 (1995) the Court held 
that any additional impairment of earning capacity resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated.  Thus when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Thus, even if a service-connected 
disability did not cause hypertension, but only aggravates 
the hypertension, the portion of the hypertension which is 
due to the service-connected disability can be service-
connected and compensated accordingly.  These claims should 
be developed and adjudicated in accordance with VCAA.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied.

2.  The RO should develop and adjudicate 
the veteran's claim of entitlement to 
service connection for a psychiatric 
disorder, including a post-traumatic 
stress disorder.

3.  The RO should obtain a medical opinion 
as to whether the veteran's hypertension 
is the result of disease or injury during 
service, and particularly whether it is 
related to the blood pressure of 150/90 
recorded in September 1945 and symptoms 
described by the veteran.  If the 
physician determines that the veteran's 
current hypertension did not begin during 
his military service, the physician should 
offer an opinion as to whether a 
psychiatric disability aggravates the 
veteran's hypertension, and if so, what 
percentage of the hypertension is due to a 
psychiatric disability.

4.  After full development in accordance 
with VCAA, the RO should readjudicate the 
veteran's appeal for service connection 
for hypertension, to include entitlement 
to service connection for hypertension as 
secondary to service-connected disability.  
If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
attorney should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


